                                                                     Case 2:16-cv-00571-APG-EJY Document 96 Filed 04/23/20 Page 1 of 2



                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    HOLLY WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                            3
                                                                 Akerman LLP
                                                            4    1635 Village Center Circle, Ste. 200
                                                                 Las Vegas, Nevada 89134
                                                            5    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            6    Email: darren.brenner@akerman.com
                                                                 Email: holly.walker@akerman.com
                                                            7

                                                            8    Attorneys U.S. Bank National Association, as
                                                                 Trustee for the holders of the Specialty
                                                            9    Underwriting and Residential Finance Trust,
                                                                 Mortgage Loan Asset-Backed Certificates,
                                                            10   Series 2006-BC3
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                   UNITED STATES DISTRICT COURT
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                                                           DISTRICT OF NEVADA
AKERMAN LLP




                                                            13
                                                                  U.S. BANK NATIONAL ASSOCIATION, AS                       Case No.: 2:16-cv-00571-APG-EJY
                                                            14    TRUSTEE FOR THE HOLDERS OF THE
                                                                  SPECIALTY     UNDERWRITING      AND                      [PROPOSED]   ORDER   GRANTING
                                                            15    RESIDENTIAL     FINANCE       TRUST,                     PLAINTIFF'S MOTION TO EXTEND
                                                                  MORTGAGE      LOAN     ASSET-BACKED                      PRO SE DEFENDANT LEODEGARIO D.
                                                            16    CERTIFICATES SERIES 2006-BC3,                            SALVADOR D/B/A GDS FINANCIAL
                                                                                                                           SERVICES' DEADLINE TO RESPOND
                                                            17                               Plaintiff,                    TO   PLAINTIFF'S MOTION    FOR
                                                                                                                           SUMMARY JUDGMENT [ECF NO. 87]
                                                            18                 vs.

                                                            19    SOMMERSET            HOMEOWNERS
                                                                  ASSOCIATION; ALESSI & KOENIG, LLC;
                                                            20    LEODEGARIO D. SALVADOR D/B/A GDS
                                                                  FINANCIAL SERVICES,
                                                            21
                                                                                             Defendants.
                                                            22
                                                                              The court has reviewed plaintiff's motion to extend pro se defendant Leodegario D. Salvador
                                                            23
                                                                 d/b/a GDS Financial Services' (GDS) deadline to respond to plaintiff's motion for summary judgment
                                                            24
                                                                 (ECF No. 87), and finds there is good cause that it should be granted.
                                                            25
                                                                 …
                                                            26
                                                                 …
                                                            27
                                                                 …
                                                            28
                                                                 …

                                                                 52830739;1
                                                                     Case 2:16-cv-00571-APG-EJY Document 96 Filed 04/23/20 Page 2 of 2



                                                            1                 Therefore, it is hereby ORDERED that GDS's deadline to respond to plaintiff's motion for

                                                            2    summary judgment is extended until May 18, 2020.

                                                            3
                                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                                            4                                             Case No.: 2:16-cv-00571-APG-EJY
                                                            5                                                            4/23/2020
                                                                                                          DATED: _________________________________
                                                            6
                                                                 Respectfully submitted:
                                                            7
                                                                 AKERMAN LLP
                                                            8
                                                                 /s/ Holly Walker
                                                            9    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            10   HOLLY WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 1635 Village Center Circle, Suite 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 Las Vegas, Nevada 89134
                                                            12
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   Attorneys for U.S. Bank National
                                                                 Association, as Trustee for the holders of
                                                            14   the   Specialty     Underwriting      and
                                                                 Residential Finance Trust, Mortgage
                                                            15   Loan Asset-Backed Certificates, Series
                                                            16   2006-BC3

                                                            17

                                                            18

                                                            19
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                    2
                                                                 52830739;1
